                 Case 1:19-cv-01752-LJL Document 29 Filed 05/12/20 Page 1 of 1




                                                                  May 12, 2020

       VIA ECF
       Hon. Lewis J. Liman
       United States District Court Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

              Re:    Vivian Xiang v. Eagle Enterprises, LLC, et al., 19 Civ. 1752 (LFL)

       Dear Judge Liman:

               We represent Defendants Eagle Enterprises LLC, Market America, Inc., Amy Remache,
       and Sherry Spesock in the above-mentioned matter. The parties jointly write to apprise Your
       Honor that mediation is scheduled to be held on June 10, 2020. Accordingly, the parties also
       write to request that the deadline to file the Case Management Plan and Scheduling Order for
       May 20, 2020, and the Initial Conference scheduled for May 27, 2020, be adjourned until after
       the June 10th mediation is held.

              We thank Your Honor for Your consideration in, and attention to, this matter.


Application GRANTED. The Initial Pretrial Conference is RESET
to June 24, 2020 at 10:30 a.m. and the Case Management Plan and Respectfully submitted,
Scheduling Order shall be filed one week prior. The conference
will proceed telephonically. Parties are directed to call (888)
251-2909 and use access code 2123101.                           /s/_Theresa D’Andrea__
                                                                Theresa D’Andrea
5/12/2020                                                       Keith A. Markel
                                                                Morrison Cohen LLP
                                                                909 Third Avenue, 27th Floor
                                                                New York, NY 10019
                                                                Counsel for Defendants
        CC: By ECF
               Daniel Altaras Esq.
               Counsel for Plaintiff Vivian Xiang
